Citation Nr: 0105029	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of the 
apportioned improved pension benefits to the appellant in the 
amount of $219.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is the former spouse of the veteran who served 
on active duty from February 1973 to February 1975.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee).

In February 1999, the veteran was found not competent to 
handle the disbursement of his VA funds.  The RO should 
insure that a copy of this decision is submitted to both the 
veteran and his current guardian.  

As noted above, the veteran is represented by the Disabled 
American Veterans and the appellant is represented by the 
Texas Veterans Commission.  Written argument has been 
submitted by the veteran's representative.  No written 
argument has been received by the appellant's representative.  
However, in light of the decision below, the Board finds no 
prejudice to the appellant in proceeding with the case at 
this time.

The appellant has not challenged the validity of the debt.  
Consequently, the Board limits its consideration to the issue 
of waiver of recovery of the debt.


FINDINGS OF FACT

1.  The VA has complied with the duty to assist.

2.  In October 1996, the appellant informed the RO that she 
and the veteran had separated on September 16, 1996.  The 
appellant requested apportionment of the veteran's VA 
improved pension benefits.

3.  In a June 1997 rating action, the RO awarded the 
appellant an apportionment of the veteran's VA improved 
pension benefits starting November 1, 1996, in the amount of 
$213.00 monthly.  Effective December 1, 1996, the appellant 
was entitled to $219.00 a month.

4.  In September 1997, the appellant wrote to the RO and 
informed the VA that she and the veteran had filed for 
divorce.  The appellant requested that her apportionment be 
ended effective November 1, 1997.  In response, the RO 
indicated that it would cancel her apportionment effective 
October 1, 1997.  In December 1997, the appellant wrote to 
the RO requesting that her apportionment be continued until 
her divorce was final.  

5.  The divorce became effective September 24, 1997, creating 
the one-month overpayment.  The divorce order was recorded on 
November 24, 1997, and it is unclear if the appellant had 
notice of the effective date of the divorce until late 
December 1997.

6.  The evidence of record indicates that the appellant 
receives Social Security Administration benefits, welfare 
benefits, and appears to have been occasionally homeless.






CONCLUSION OF LAW

Recovery of the overpayment of the apportioned improved 
disability pension benefits would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§  1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are as noted above.  In October 1996, 
the appellant informed the RO that she and the veteran had 
separated on September 16, 1996.  She requested an 
apportionment of the veteran's VA improved pension benefits.  
In a June 1997 rating action, the RO awarded the appellant an 
apportionment of the veteran's VA improved pension benefits 
starting November 1, 1996, in the amount of $213.00 monthly.  
Effective December 1, 1996, the appellant was entitled to 
$219.00 a month.

In September 1997, the appellant wrote to the RO and informed 
the VA that she and the veteran had filed for divorce.  She 
requested that her apportionment be ended effective November 
1, 1997.  In response, the RO indicated that it would cancel 
her apportionment effective October 1, 1997.  In December 
1997, the appellant wrote the RO requesting that her 
apportionment be continued until her divorce was final.  

The divorce became effective September 24, 1997, creating the 
one-month overpayment.  The divorce order was recorded in 
November 24, 1997, and it is unclear if the appellant had 
notice of the effective date of the divorce until December 
1997.

In evaluating this case, the Board must note that recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  In this case, 
the Board finds that the RO has fully discharged the duty to 
assist under both the new and old criteria.  There is no 
indication that there is any further evidence that would be 
necessary to adjudicate this claim at this time.

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 (West 
1991).  Overpayments created by retroactive discontinuance of 
an award are subject to recovery if recovery is not waived.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2000).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of overpayment. 38 
U.S.C.A. § 5302(c) (West 1991).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a) and 1.965(a).  In 
this regard, the facts and circumstances in a particular case 
must be weighed carefully.  Different factors will enter into 
such decision, such as the relative fault of the debtor, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship to recover the overpayment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government." See 38 
C.F.R. § 1.965(b)(2).  Misrepresentation is commonly 
understood to be any manifestation, by words or other 
conduct, by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
known facts.  Black's Law Dictionary, 6th. Ed., 1990.  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2000).  
Under 38 C.F.R. § 3.1(aa), fraud means an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.

In this case, a person who is receiving pension, or an 
apportionment of a pension, must notify VA of any material 
change or expected change in his income or other 
circumstances which would affect her entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.660 
(2000).

A finding that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits would preclude the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

In order to determine whether waiver may be granted, it is 
first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  In this regard, the Board notes that the 
provisions of 38 U.S.C.A. § 5302 (c) (West 1991) prohibit the 
waiver of a debt where "...there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver ..."  
Similarly, 38 C.F.R. § 1.965(b) (2000) provides that the 
granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "... bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." A debtor exhibits "lack of good faith" 
where her conduct shows an "...[a]bsence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that, pursuant to 
38 C.F.R. § 1.962(b), any "misrepresentation of a material 
fact" must be "more than non-willful or mere 
inadvertence." Concerning fraud and misrepresentation, VA 
guidelines require a finding of "willful intent".  See 
Veterans Benefits Administration (VBA) Circular 20-90-5 (Feb. 
12, 1990); See also Montalva v. Brown, 7 Vet. App. 312 (1995) 
(a Department of Veterans Benefits (DVB) circular 
implementing a change in the law has the force and effect of 
a regulation).

As noted above, "bad faith" is defined as an "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  As a result, a debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b) (2000); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).  A determination of bad 
faith is based on the circumstances that led to the 
overpayment, and the actions or omissions with respect to 
reporting the overpayment, as indicated by the evidence of 
record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

In this case, the primary basis for the Committee's denial of 
the request for waiver was her failure to submit the 
financial status report for review so the Committee could 
determine if repayment of the debt would create an undue 
financial hardship.  While the Board can appreciate the 
Committee's frustration with the appellant's failure to 
submit this form as requested by the RO in July 1998, the 
Board must note that it is not entirely clear if the 
appellant received this request for information.  The record 
indicates that the appellant moves frequently and appears to 
be sometimes homeless.  Several letters sent to the appellant 
have been returned to the RO as undeliverable.  In an undated 
statement, the appellant appears to indicate that she did not 
receive this form.  In any event, there is absolutely no 
indication of "bad faith" on the part of the appellant.  In 
this regard, it is important to note that it was the 
appellant who informed the VA that she was divorcing the 
veteran.  The date she was provided notice that the divorce 
was final is also unclear.  Her actions overall show due 
diligence and no effort to seek unfair advantage.

In this case, as there is no indication of fraud, 
misrepresentation, or bad faith in the record, the next 
question is whether the wavier of the indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5301(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.965 (2000).  Consideration 
of equity and good conscience is intended to reach a result 
that is not unduly favorable or adverse to either the 
claimant or the Government.  It is intended to achieve a 
result that is fair.  38 C.F.R. § 1.965(a) (2000).  

Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive, consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the appellant; and (6) whether the appellant 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed.  See Ridings, 6 
Vet. App. at 546. 

In this case, while the appellant failed to submit the 
requested form, there is significant evidence that the 
collection of this debt would be an undue hardship, that the 
fault of the appellant in this case was (at best) minimal, 
and that the appellant was not unjustly enriched.  Evidence 
of the appellant's difficult financial situation is currently 
before the Board.  Several written statements from the 
appellant and the veteran support this position.  The 
statements indicate that the appellant receives Social 
Security Administration benefits, welfare benefits, and 
appears to have been occasionally homeless.  While the 
requested VA form would have been helpful in the adjudication 
of this claim, the failure to submit this form does not 
provide a basis, in and of itself, to deny this claim.  

It clearly does not appear that waiver of recovery of the 
indebtedness of the $219.00 would result in any unjust 
enrichment to the appellant.  The purpose of improved 
disability pension benefits is to provide an income 
supplement to veterans and the spouses of veterans with 
limited financial resources.  In view of the appellant's 
current financial situation as established by the evidence of 
record, even without a current financial status report, she 
clearly falls within that category.  Thus, recovery of the 
overpayment in this case would defeat the purpose for which 
the benefits were intended.

The Board concludes that recovery of the overpayment of the 
apportionment of the improved disability pension benefits 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (2000).  
Accordingly, it follows that favorable action in connection 
with the appellant's appeal is in order.  In arriving at its 
decision in this case, the Board has resolved all doubt in 
favor of the appellant.  38 U.S.C.A. § 5107.  In this case, 
the veteran received additional pension benefits due his 
marriage to the appellant during the month in question.  As 
the appellant appears to have been receiving only that amount 
the veteran gained as a result of his marriage to the 
appellant, the Board sees no prejudice to the veteran in the 
granting of this claim. 


ORDER

Entitlement to waiver of recovery of an overpayment of the 
apportioned improved disability pension benefits in the 
amount of $219.00 is established.  The appeal is granted.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

